In the
    United States Court of Appeals
               For the Seventh Circuit
                         ____________

No. 03-2040
KUKARAJAH SANKARAPILLAI,
                                                      Petitioner,
                               v.

JOHN ASHCROFT, ATTORNEY GENERAL,
                                                     Respondent.
                         ____________
                  Petition for Review of an Order
               of the Board of Immigration Appeals
                         ____________
       SUBMITTED MAY 13, 2003—DECIDED JUNE 4, 2003
                      ____________


    Before BAUER, POSNER, and WILLIAMS, Circuit Judges.
  PER CURIAM. Petitioner Kukarajah Sankarapillai is a
native and citizen of Sri Lanka who entered the United
States in April 2002. The Immigration and Naturalization
Service (“INS”)1 initiated removal proceedings against him
on the grounds that he had sought to gain admission to the
United States without possession of a valid entry document,


1
  Effective March 1, 2003, the INS ceased to exist as an agency of
the Department of Justice, and its immigration enforcement
functions were transferred to the Bureau of Immigration and
Customs Enforcement, which is part of the Department of
Homeland Security.
2                                                No. 03-2040

see Immigration and Nationality Act (“INA”) § 212(a)(7)(A),
8 U.S.C. § 1182(a)(7)(A), and by fraud or willfully misrepre-
senting a material fact, see INA § 212(a)(6)(C)(i), 8 U.S.C.
§ 1182(a)(6)(C)(i).
  Petitioner admitted the facts alleged by the INS and con-
ceded removability, but filed an application for asylum,
withholding of removal, and protection under the Conven-
tion Against Torture. The basis for petitioner’s asylum
claim was an allegation that he had been mistreated by the
Sri Lankan government. He claimed that on three separate
occasions over an 18-month period he was detained by
members of the Sri Lankan army, who accused him of being
involved in a rebel group suspected of several bombings.
Petitioner claimed that he was beaten during each of these
detentions, and that he was released only after a family
member paid a bribe on his behalf. The Immigration Judge
rejected petitioner’s asylum claim, concluding that he had
failed to introduce corroborating evidence in support of his
claims, and that his uncorroborated testimony alone failed
to establish past persecution.
  The Board of Immigration Appeals (“BIA”) affirmed the
decision of the Immigration Judge on March 18, 2003. Peti-
tioner, through counsel, filed a petition for review with this
court on April 18, 2003. The government moves to dismiss
the petition as untimely.
  The INA specifies that a petition for review “must be filed
not later than 30 days after the date of the final order of
removal.” See INA § 242(b)(1), 8 U.S.C. § 1252(b)(1) (2000).
Courts interpreting this provision have found it to be a
strict jurisdictional requirement. See Navarro-Miranda v.
Ashcroft, ___ F.3d ___, 2003 WL 21018847, at * 4 (5th Cir.
May 6, 2003); Nahatchevska v. Ashcroft, 317 F.3d 1226,
1227 (10th Cir. 2003); Malvoisin v. INS, 268 F.3d 74, 75 (2d
Cir. 2001).
  Here, the BIA issued the final order of removal on March
18, 2003. Because March has 31 days, the petition for re-
view was due April 17. The petition was not filed by that
No. 03-2040                                                       3

date, however. Rather, petitioner’s counsel sent the petition
from California by overnight mail on April 17, 2003. It was
received by this court on April 18. In a similar circum-
stance, the Fifth Circuit found a petition for review untime-
ly. In Navarro-Miranda, the petitioner’s counsel mailed the
petition for review within the 30-day time period, but the
petition was not received by the Court of Appeals until after
the deadline had run. See Navarro-Miranda, ___ F.3d ___,
2003 WL 21018847, at *4. The court concluded that the
petition was not timely because the statute clearly provides
that a petition must be filed within the 30-day period. The
court further concluded that because the deadline was ju-
risdictional, it lacked any authority to extend the deadline.
Id.
   Similarly, in Malvoisin, the Second Circuit determined
that it lacked authority to consider a petition for review
filed two days beyond the 30-day deadline. The court relied
on Federal Rule of Appellate Procedure 26(b), governing ex-
tension requests, which specifically prohibits a court from
extending the deadline for filing a petition for review of an
agency order. See Malvoisin, 268 F.3d at 76; see also
Nahatchevska, 317 F.3d at 1227 (Federal Rule of Appellate
Procedure 26(c) could not be used to extend time for filing
petition for review).
  We find this reasoning persuasive, and join our sister cir-
cuits to hold that the 30-day deadline for filing a petition for
review of a final order of removal is a jurisdictional re-
quirement. This petition for review, filed by counsel 31 days
after the BIA’s order, is therefore untimely.2 Accordingly,
the petition is DISMISSED for lack of jurisdiction. Petitioner’s


2
  Because the petitioner is represented by counsel, we need not
consider whether a petition mailed within the 30-day deadline by
a pro se petitioner in INS custody could be considered “timely”
under the more lenient filing rules applied to pro se prisoners. See
Houston v. Lack, 487 U.S. 266 (1988) (notice of appeal timely
where prisoner delivered notice to prison officials for mailing
within the statutory period).
4                                            No. 03-2040

motion for a stay of deportation pending appeal is DENIED
as moot.

A true Copy:
      Teste:

                      ________________________________
                      Clerk of the United States Court of
                        Appeals for the Seventh Circuit




                  USCA-02-C-0072—6-4-03